Exhibit 10.1

FIRST AMENDMENT TO ADVISORY AGREEMENT

THIS FIRST AMENDMENT TO ADVISORY AGREEMENT (this “Amendment”) is made and
entered into as of the 20th day of March, 2013, by and between CNL LIFESTYLE
PROPERTIES, INC., a corporation organized under the laws of the State of
Maryland (the “Company”) and CNL LIFESTYLE ADVISOR CORPORATION, a corporation
organized under the laws of the state of Florida (“Advisor”).

RECITALS

WHEREAS, the Company and the Advisor entered into that certain Advisory
Agreement dated as of April 10, 2011 (the “Advisory Agreement”); and

WHEREAS, capitalized terms not defined herein shall have the meaning given to
such terms in the Advisory Agreement; and

WHEREAS, the parties desire to enter into this Amendment for the purpose of
amending certain provisions of the Advisory Agreement as more particularly set
forth herein.

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Recitals. The recitals set forth above are true and correct and constitute a
part of this Amendment.

2. Restatement of Duties of the Advisor. Section (3)(e) of the Advisory
Agreement is hereby amended and restated in its entirety to read as follows:

(3) “(e) subject to the provisions of Paragraphs 3(g) and 4 hereof, (i) locate,
analyze and select potential investments in Properties and Loans and other
Permitted Investments, (ii) structure and negotiate the terms and conditions of
transactions pursuant to which investment in Properties and Loans and other
Permitted Investments will be made; (iii) make investments in Properties and
Loans and other Permitted Investments in compliance with the investment
objectives and policies of the Company; (iv) arrange for financing and
refinancing and make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with the
investments in, Properties, Loans and other Permitted Investments; (v) enter
into leases and service contracts for Property and, to the extent necessary,
perform all other operational functions for the maintenance and administration
of such Property; and (vi) make dispositions of any portion of a Property to any
Person other than the Advisor, a Director or their Affiliates without obtaining
the prior approval of the Board, provided such portion of a Property is sold,
transferred or conveyed for a purchase price in an amount not to exceed One
Million and No/100 Dollars ($1,000,000);”

3. Restatement of Subordinated Disposition Fee. Section (9)(c) of the Advisory
Agreement is hereby amended and restated in its entirety to read as follows:

“(c) Subordinated Disposition Fee. If the Advisor or an Affiliate provides a
substantial amount of the services (as determined by a majority of the
Independent Directors) in connection with the Sale of one or more Assets, the
Advisor or an Affiliate shall receive a Subordinated Disposition Fee equal to
the lesser of (i) one-half of a Competitive Real



--------------------------------------------------------------------------------

Estate Commission or (ii) 3% of the sales price of such Property or Properties
(or comparable competitive fee in the case of a Loan or other Permitted
Investment). The Subordinated Disposition Fee will be paid only if Stockholders
have received total Distributions in an amount equal to or greater than the sum
of their aggregate Invested Capital and their aggregate Stockholders’ 8% Return.
To the extent that Subordinated Disposition Fees are not paid by the Company on
a current basis due to the foregoing limitation, the unpaid fees will be accrued
and paid at such time as the subordination conditions have been satisfied. The
Subordinated Disposition Fee may be paid in addition to real estate commissions
paid to non-Affiliates or Affiliates (to the extent such a transaction with an
Affiliate is permitted by the Articles and approved by a majority of the
Directors and Independent Directors not otherwise interested in the
transaction), provided that the total real estate commissions paid to all
Persons by the Company (including the Subordinated Disposition Fee) shall not
exceed an amount equal to the lesser of (i) 6% of the Contract Sales Price of a
Property or (ii) the Competitive Real Estate Commission. In the event this
Agreement is terminated prior to such time as the Stockholders have received
total Distributions in an amount equal to 100% of Invested Capital plus an
amount sufficient to pay the Stockholders’ 8% Return through the Termination
Date, an appraisal of the Properties then owned by the Company shall be made and
the Subordinated Disposition Fee on Assets previously sold will be deemed earned
if the appraised value of the Properties then owned by the Company plus total
Distributions received by the Stockholders prior to the Termination Date equals
or is greater than 100% of Invested Capital plus an amount sufficient to pay the
Stockholders’ 8% Return through the Termination Date. Any such Subordinated
Disposition Fee so deemed to be earned by the Advisor shall be paid by the
Company to the Advisor. Upon Listing, if the Advisor has accrued but not been
paid such Subordinated Disposition Fee, then for purposes of determining whether
the subordination conditions have been satisfied, Stockholders will be deemed to
have received a Distribution in the amount equal to the product of the total
number of Shares outstanding and the average closing price of the Shares over a
period, beginning 180 days after Listing, of 30 days during which the Shares are
traded.”

4. Addition of Non-Solicitation Provision. The following provision is hereby
added to and deemed included in the Advisory Agreement in its entirety as
Section (32) thereof:

“(32) Non-Solicitation. During the period commencing on the date hereof and
ending one year following the termination of the this Agreement, the Company and
the Operating Partnership shall not, without the Advisor’s prior written
consent, directly or indirectly, (a) solicit or encourage any person to leave
the employment or other service of the Advisor, or (b) hire, on behalf of the
Company, the Operating Partnership or any other person or entity, any person who
has left the employment within the one year period following the termination of
that person’s employment with respect to the Advisor. During the period
commencing on the date hereof through and ending one year following the
termination of this Agreement, the Company and the Operating Partnership will
not, whether for its own account or for the account of any other person, firm,
corporation, or other business organization, intentionally interfere with the
relationship of the Advisor with, or endeavor to entice away from the Advisor,
any person who during the term of the Agreement is, or during the preceding
one-year period, was a tenant, co-investor, co-developer, joint venturer, or
other customer of the Advisor.”



--------------------------------------------------------------------------------

5. Binding Effect. This Amendment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.

6. Modification/Amendment. This Amendment may only be amended and modified in a
writing signed by all of the parties hereto.

7. Execution of Amendment. A party may deliver executed signature pages to this
Amendment by facsimile or electronic copy, which facsimile or electronic copy
shall be deemed to be an original executed signature page. This Amendment may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which counterparts together shall constitute one agreement
with the same effect as if the parties hereto had signed the same signature
page.

8. Ratification. The terms and provisions in the Advisory Agreement are deemed
amended if and to the extent inconsistent with the terms of this Amendment.
Otherwise, the terms and the provisions in the Advisory Agreement are hereby
ratified and confirmed by the parties hereto. Except as modified herein, all
other terms and conditions of the Advisory Agreement shall continue in full
force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

CNL LIFESTYLE PROPERTIES, INC., a Maryland corporation By:  

/S/ STEPHEN H. MAULDIN

Name:  

Stephen H. Mauldin

Title:  

President

CNL LIFESTYLE ADVISOR CORPORATION, a Florida corporation By:  

/S/ THOMAS K. SITTEMA

Name:  

Thomas K. Sittema

Title:  

Chief Executive Officer